 In the Matter of ROCKLAND LIGHT & POWER COMPANYandUNITED.ELECTRICAL WORKERSORGANIZATIONCase No. R-2816.-Decided September 19, 1941Jurisdiction:electric and gas utility industry.Investigation and Certification of Representatives:existence of question: re-fusal by Company to negotiate with union until after determination of appro-priate unit by Board ; dispute as to whether system-wide or divisional-departmental unit appropriate ; eligibility to be determined on basis ofemployment between two pay-roll dates ; election necessary.Unit Appropriate for Collective Bargaining:all employees in electric depart-ment in one of Company's two divisions, engaged in production, distribution,construction,maintenance and service, including meter department, electricand gas meter indexers and garagemen, but excluding officers, supervisory,clerical, and confidential employees.Cullen & DykmanbyMr. Harry G. Hill,of Brooklyn, N. Y., forthe Company.Mr.Walter P. Back,of Hackensack, N. J., for the Union.'Mr. Armin Uhler,of,counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 6, 1941, United Electrical Workers Organization, hereincalled the Union, filed with the Regional Director for the SecondRegion (New York City) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofRockland Light & Power Company, Nyack, New York, herein calledthe Company, and requesting an investigation and certification ofreprdsentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On July 21, 1941, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.35 N L. R. B., No. 121.542 ROCKLAND LIGHT & POWER COMPANY543On July 22, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant to notice, a hearing was held on July 28, 1941, at New YorkCity before Christopher W. Hoey, the Trial Examiner duly desig-nated by the Chief Trial Examiner.The Company. and the Unionwere represented by counsel and participated in the hearing.Dur-ing the course of the hearing, counsel for the Union made severalmotions to amend the petition in regard to the unit alleged to be appro-priate.'The Trial Examiner granted the motions.Full opportu-nity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing, the Trial Examiner made severalrulings on other motions and on objections to the admission of evi-dence.The Board-has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYRockland Light & Power Company is a New York corporationwith its principal office at Nyack, New York. It is a public utilityengaged in the generation, purchase, sale, and distribution of elec-tricity and natural gas.The Company operates a steam plant forthe generation of electric power at Hillburn, New York, and fourhydro-generating stations, two of which are located at Lumberlandand two at Forestburg, New York. The Company also owns threeplants for the manufacture of gas which are located at Nyack,Middletown, and Port Jervis, New York.The Company also op-erates 'a system of electric lines and gas mains for the transmissionand delivery of. electricity and gas to customers in the States of NewYork and New Jersey, and the Commonwealth of Pennsylvania.2Branch offices are maintained at West Nyack, Pearl River, Suffern,Spring Valley, Haverstraw, PO°rt Jervis, and Wurtsboro, New York,atRamsey and Closter, New Jersey, and at Milford, Pennsylvania.Stores and service buildings are maintained at West Nyack, Hill-burn, Middletown, and Port Jervis, New York.The principal raw materials purchased by the Company for usein its business are coal, coke, gas oil, lubricating oil, and naturalgas.It also purchases wire, poles, cross arms, and other electricalI See SectionV,infra.2The Companyfurnishes electricpower to approximately28,000 customers and gas toapproximately 2,600 customers. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDtransmission and distribution supplies and equipment, and gas pipeand fittings for its gas transmission and distribution system.Duringthe 6-month period preceding the hearing, the Company, purchasedfrom outside the State of New York approximately 50 carloads ofmaterials.This amounted to approximately 90-per cent of all mate-rials purchased during that period. It purchased 1,899,946 thermsof natural gas in New York, Pennsylvania, and' West Virginia, and11,403,250 kilowatt hours of electricity in_ New Jersey.During thesame period the Company delivered to customers outside the StateofNew York, 11,496,907 kilowatt hours of electricity, and 30,568therms of natural gas, or approximately 24 per cent of the totalamount of electricity and gas sold by the Company. The Companyemploys approximately 500 employees in its electrical and gasdepartments.II.THE ORGANIZATION INVOLVEDUnited ElectricalWorkers Organization is an independent labororganization admitting to membership employees of the Company.H. THE QUESTION CONCERNING REPRESENTATIONOn April 28, 1941, the Union communicated to the Company itsclaim that it represented a majority of the employees in the unitalleged by it to be-appropriate, and requested the Company to ar-range it conference for the purpose of collectively bargaining with it.Several conferences took place between representatives of the Com-pany and the Union.However, thei parties were unable to reachan agreement concerning the appropriate unit and the Companythereupon declined to bargain further with the Union until theappropriate unit had been determined by the Board.A statement of the Regional Director introduced in evidence dis-closes that the Union represents a substantial number of the em-ployees of the Company in the unit alleged by it to be appropriate.'We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPON-COMMERCE,We findthat the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate,and substantial3 The evidence submittedby the Unionin support of its representation claims consists of94 application for membership cards, 93 of which bear genuine signatures of persons whosenames appearon the Company's pay roll of June 16,1941, showipg a total of 537 employees.There are approximately 115 employees in the unit alleged appropriateby the Union ROCKLAND LIGHT & POWER COMPANY545relation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE APPROPRIATE UNITThe Union contends that the appropriate unit should be confinedto the Company's Eastern Division 4 and should include only em-ployees of the Company engaged in electrical operations.The em-ployees intended to be included in this unit are those engaged inproduction; distribution, construction, maintenance, and service ac-tivities, including employees in the meter department and all uni-formed indexers reading both electrical and gas meters, and alsoincluding garagemen, but excluding officers, foremen and highersupervisory employees, and clerical and confidential employees.5Sales personnel is to be excluded together with all other clericalemployees.The Company, on the other hand, requests that all em-ployees in both the Eastern and Western Divisions, whether engagedin electrical or gas work, should be included in a single system-wideunit, excluding only confidential and supervisory personnel but notclerical employees.As an alternative the Company suggests thatthe unit proposed by it be confined to non-supervisory maintenanceand operating employees in the entire system, excluding all clericalemployees.6The record discloses that although the Company operates in two-geographically separated localities,' its business is substantially con-ducted as an integrated system.Upon its incorporation in 1926 theCompany acquired and since then it has operated all properties serv-ing these localities, known as its Eastern and Western Divisions.Two of the former operating companies have been maintained solelyfor billing purposes."The Company's generating plants, wherever lo-cated, serve the entire system, and the Company purchases electric4 Comprising the steam generating plant at Hillburn and transmission and distributionfacilities and branch offices serving the towns of Nyack, West Nyack, Hillburn, Pearl River,Suffern, Spring Valley, and Haverstraw,New York, and Ramsey and Closter, New Jersey.See Section I,supra5Through successive motions which the Trial Examiner granted at the hearing the Unionamended its petition so as to limit the desired unit to electrical employees,to include in theunit meter indexers,and to add the name of the town of Pearl River. The unit as finallycontended for would embrace approximately 115 employees.6The units alternatively deemed appropriate by the Company would contain approxi-mately 400 or 290 employees, respectively.'The two areas served by the Company are about 30 miles apart and are intersected byanother public utility not affiliated with the Company.Two tie-in lines connect the twoareas.8Under present conditions,the Company's customers in the State of New York are billedin the name of Rockland Light & Power Company, customers in New Jersey in the name ofRockland Electric Company, and customers in Pennsylvania in the name of Pike CountyLight & Power Company. 546DECISIONSOF NATIONALLABOR RELATIONS BOARDpower and gas from other producers for delivery to customers inboth divisions.All production and service activities are entrusted toa general manager and the operation of both electrical and gas prop-erties is subject to the supervision of one operating manager forthe Company's entire system.Of the several superintendents whoare directly responsible to the operating manager, some are in chargeof operations in both the Eastern and Western Divisions, whileothers are concerned only with one of the two divisions.Each di-vision has separate non-supervisory employees who are interchangedonly on infrequent occasions.Within each division these employeesare divided between the respective electric and gas departments,except meter indexers, who read both electric and gas meters.TheCompany maintains its gas manufacturing plants for periods ofemergency only and it has a comparatively small number of em-ployees for the maintenance and construction of mains through whichnatural gas is delivered to customers.9Under these circumstances, there would appear to be merit to theCompany's contention that all its employees in theEastern andWestern Divisions constitute an appropriatebargainingunit.How-ever, the Union, the only labor organization which has attempted toorganize the Company's employees,so farhas limited its activitiesto electrical employees in the Eastern Division.We have repeatedlyheld that employees should not be denied the benefits of the Actbecause organization has not yet proceeded throughout the entireenterprise of an employer.We, therefore, find that at thepresenttime a bargaining unit limited to the electric department of the Com-pany's Eastern Division is appropriate.10Our finding herein as tounit, however, is no bar to a later determination at anotherstage ofself-organization among the Company's employees, consistent with achange in the status of such self-organization 11The Union desires the exclusion of all clerical employees whereasthe Company would prefer theirinclusionin the appropriate unit.9 According to testimony adduced at the hearing,the numbers of non-supervisory gas-department employees in the Eastern and Western Divisions are 6 and 13,respectively10Matterof TheTexas CompanyandOil'Workers International Union Local #280,11N L. R B 925;Matter of Continental Oil CompanyandOilWorkers International Union,12 N L.R B 789, at 815-816 ;Matter of Burroughs Adding Machine Companyand BostonLodge No.264, International Association of Machinists,American Federation of Labor,14 N L. R B 829;Matter of West Texas Utilities CompanyandInternational Brotherhoodof Electrical Workers,22 N L R B 522;Matter of MontgomeryWard &CoandUnitedMail Order,Warehouse and Retail Employees Union, Local 20, affiliated with the C I. O ,25 N L R B. 318;Matter of Crane CompanyandShopping,Receiving Clerks, and AssistantsUnion, Local 21618, affiliatedwith theAmerican Federation of Labor,28 N L R B 756"Matter of The Western Union Telegraph CompanyandAmerican Federation of Labor,Federal Union No 22460,30 N L R. B. 679. ROCKLAND LIGHT & POWER COMPANY547In accordance with our usual practice, we shall exclude, all clericalemployees.,,We find that all employees in the electrical department of the Com-pany's Eastern Division who are engaged in production, distribution,construction, maintenance, and service activities, including employeesin the meter department and all uniformed, full-time meter indexersreading electrical and gas meters,and garagemen,but excluding offi-cers and supervisory, clerical, and confidential employees, constitutea unitappropriate for the purposes of collective bargaining.Wefurther find that said unit will insure to employees of the Companythe full benefit of their right to self-organization and to collectivebargaining and will otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen canbest be resolved by holding an election by secret ballot.Atthe hearing the Company took the position and the Union agreedthat all employees, except temporary employees 13 continuously onthe Company's pay roll from the week ending May 31, 1941, to thepast pay-roll date immediately preceding the Direction of Electionherein, should be permitted to vote.Accordingly, we shall directthat all employees, except temporary employees, continuously em-ployed by the Company between the two pay-roll dates above re-ferred to, shall be eligible to participate in the election, subject tosuch limitations and additionsas are setforth in our Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Rockland Light '& Power Company,Nyack, New York, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All employees in the electrical department of the Company'sEastern Division who are engaged in production, distribution, con-struction, maintenance, and service activities, including employees inthe meter department and all uniformed, full-time meter indexers12Matter of Keystone Manufacturing CompanyandUnited Toy and NoteltyWorkersLocal Industrial Union No.538of the C. I. 0., 7 NL R. B 172;cf.Matter of AtlanticBasin Iron WorksandIndustrial Union of Marine and Shipbuilding Workers of America,Local No13, 5 NL R B 402 This exclusion is intended to extend to all employees clas-sified by the Company as office, commercial,and sales personnel.ii The parties stipulated that an employee shall be deemed temporary if "hired with theexpress understanding that he is hired for the duration of a specific job and at the end ofthat specific job lie is no longer employed by the Company.451270-42-vol 35-36 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDreading electrical and gas meters, and garagemen, but excluding offi-cers and supervisory, clerical, and confidential employees, constitute aunit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Rockland Light & Power Company, Nyack, New York, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations, among all employees, except temporary employees, in theelectrical department of the Company's Eastern Division who are en-gaged in production, distribution, construction, maintenance, andservice activities, including employees in the meter department andall uniformed, full-time meter indexers reading electrical and gasmeters, and garagemen, who were continuously employed from theweek ending May 31, 1941, to the last pay-roll date immediately pre-ceding the date of this Direction, including employees who did notwork during such pay-roll period because they were ill,' or on.vaca-tion, or in the active military service or training of the United States,or temporarily laid off, but excluding officers and supervisory, cleri-cal, and confidential employees and employees who have since quitor been discharged for cause, to determine whether or not they desireto be represented by United Electrical Workers Organization for thepurposes of collective bargaining.